In a proceeding pursuant to CPLR article 78 to review a determination of Keith F. Dubray, Director of Special Housing, New York State Department of Correctional Services, dated January 13, 2006, which modified a determination of a Hearing Officer, dated October 18, 2005, made after a Tier III hearing, finding the petitioner guilty of violating Prison Disciplinary Rule 113.24 (7 NYCRR 270.2 [B] [14] [xiv]) and imposing penalties, the petitioner appeals from a judgment of the Supreme Court, Dutchess County (Sproat, J.), dated July 10, 2006, which denied the petition and dismissed the proceeding on the merits.
Ordered that the judgment is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, he was not denied due process because he was not given access to an audiotape of his hearing for his administrative appeal. “[I]nmates do not possess a constitutional right to a tape recording of a disciplinary hearing” (Matter of Carter v Goord, 271 AD2d 729, 730 [2000]; see Matter of Rivera v Smith, 137 AD2d 281, 283-284 [1988]).
*719The appellant’s remaining contentions are without merit. Prudenti, P.J., Crane, Fisher and McCarthy, JJ., concur.